          Case 5:19-cr-00030-gwc Document 37 Filed 07/09/19 Page 1 of 2

                                                                                U.S. [rl5i rili]T eCURT
                                                                              0t -qTfi lc I 0F V [Rr4t]FlT
                                                                                         rILf,N
                             UNITED STATES DISTRICT COURT
                                        FOR TTM                               3,s{9   JS-   -9 Fl{ tt r+?
                                 DISTRICT OF VERMONT

IN RE: Content of, and records relating to,
two Facebook accounts described with
panicularity in Attachment A, maintained by        Case   No. 5:19-cr-30
Facebook, lnc.
                                                   X'iled Under Seal




                               MOTION TO SEAL AX'FIDAVIT

       On July 9,2019, the Govemment applied for a search warant to obtain from Facebook,

Inc. the content of, and records relating to, eight Facebook accounts maintained by Facebook,Inc.

       The Government moves this Court to partially seal this Motion to Seal Document, and the

Affidavit, until further notice of the Court. The Affidavit contains information concerning

uncharged individuals subject    to the government's continuing investigation of this matter.
Unsealing the Affirdavit would potentially alert individuals of potential prosecution, leading to the

possibility of destruction of evidence and flight from prosecution. When sealing of the A-ffrdavit

and this Motion is no longer necessary to ensure the investigation's integnty because the targets

have been arrested and./or the investigation has ceased, the government     will   move to unseal the

search warrant and related documents and docket entries.
  Case 5:19-cr-00030-gwc Document 37 Filed 07/09/19 Page 2 of 2




Dated at Burlington, in the District of Vermont, this 9th day of July,2019.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA

                                                     CHRISTINA E. NOLAN
                                                     United States Attomey



                                                           THAN A. OPHARDT
                                                     Assistant U.S. AttorneY
                                                     P.O. Box 570
                                                     Burlington,YT 05402
                                                     (802) 9st-672s
                                                      i on.ophardt@usdoj. eov
